                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKY MENDOZA,                                      Case No. 18-cv-07160-SI
                                   8                    Petitioner,
                                                                                             ORDER GRANTING REQUEST FOR
                                   9              v.                                         APPOINTMENT OF COUNSEL
                                  10     WILLIAM SULLIVAN,                                   Re: Dkt. No. 4
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Ricky Mendoza filed this action for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 to

                                  14   challenge his conviction in Contra Costa County Superior Court of first-degree murder, for which

                                  15   he is now serving a sentence of life without parole plus 25-years-to-life. See Docket No. 1 at 1.

                                  16   Shortly after filing his petition, he filed a request for appointment of counsel. Dkt. No. 4. Counsel

                                  17   Randi Covin represented petitioner as his appointed appellate counsel in state court. Covin

                                  18   explained that “she prepared the Petition, an IFP application, and this motion without payment

                                  19   because the AEDPA deadline was imminent . . . .” Id. at 2. She states that she “made an error in

                                  20   the calculation of Petitioner’s AEDPA deadline” and therefore “felt ethically bound to file the

                                  21   instant petition on Petitioner’s behalf with his consent.” Id. at 5-6.

                                  22          This case was originally assigned to Chief Magistrate Judge Spero, who granted petitioner’s

                                  23   application to proceed in forma pauperis, ordered respondent to show cause why the petition should

                                  24   not be granted, and deferred ruling on the motion to appoint counsel, “reserving that question for

                                  25   the district judge to address either after reassignment or after Respondent has filed an answer.” Dkt.

                                  26   No. 7 at 1. The case was then reassigned to the undersigned Judge. Dkt. No. 9. On April 12, 2019,

                                  27   respondent filed his answer. Dkt. No. 12. The answer responds to the claims raised in the petition

                                  28   and also argues that several of the claims are procedurally defaulted.
                                   1          The Sixth Amendment right to counsel does not apply in habeas corpus actions. Knaubert

                                   2   v. Goldsmith, 791 F.2d 722, 728 (9th Cir. 1986). However, 18 U.S.C. § 3006A(a)(2)(B) authorizes

                                   3   a district court to appoint counsel to represent a habeas petitioner whenever “the court determines

                                   4   that the interests of justice so require . . . .” Here, there are issues surrounding petitioner’s ability

                                   5   to represent himself in light of his age (18 years) when the crime for which he was convicted

                                   6   occurred and the complex procedural and legal issues raised in the petition and the answer. The

                                   7   Court finds that the interests of justice require the appointment of counsel. The Court therefore

                                   8   GRANTS petitioner’s request for appointment of counsel and APPOINTS attorney Randi Covin

                                   9   as petitioner’s counsel, pursuant to 18 U.S.C. § 3006A.

                                  10          In light of this appointment, the Court will extend the deadline for petitioner to file his

                                  11   traverse. Petitioner’s traverse is now due June 18, 2019.

                                  12          Additionally, the Court notes that the petition for writ of habeas corpus was not signed by
Northern District of California
 United States District Court




                                  13   petitioner. Covin explained that she was “signing for Petitioner because the AEDPA deadline is

                                  14   fast approaching and there is no time to send to Petitioner for signing and filing.” Dkt. No. 1 at 15.

                                  15   Petitioner shall file a copy of the petition, signed by petitioner, no later than May 20, 2019.

                                  16

                                  17          The clerk shall provide a copy of this order to the Office of the Federal Public Defender.

                                  18
                                  19          IT IS SO ORDERED.

                                  20   Dated: April 19, 2019

                                  21                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  22                                                     United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
